                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


VICTOR MARK SIMMONS,

                     Plaintiff,

vs.                                      Case No. 20-3065-SAC


STATE OF KANSAS,
CRAWFORD COUNTY SHERIFF’S OFFICE,
DANNY SMITH, Sheriff of Crawford
County, and
JOE NOGA, Officer of Pittsburg Police
Department,

                     Defendants.


                             O R D E R

      Plaintiff, pro se, has filed this action alleging that he was

illegally stopped and arrested in the District of Kansas in

violation of 42 U.S.C. § 1983.      Plaintiff is incarcerated at the

Norton Correctional Facility.      This case is before the court for

the purposes of screening pursuant to 28 U.S.C. § 1915A.

I. Screening standards

      Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.          A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”     Erickson v.


                                   1
Pardus,    551    U.S.   89,   94   (2007).     But,   a   pro   se   litigant’s

conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”            Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).            The court “will not supply

additional factual allegations to round out a [pro se] plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

        When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether     the   complaint     contains      “sufficient    factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                 The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.                  United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir.2009), cert. denied,

558 U.S. 1148 (2010).          The court may also consider the exhibits

attached to the complaint.             Id.     The court, however, is not

required to accept legal conclusions alleged in the complaint as

true. Iqbal, 556 U.S. at 678. “Thus, mere ‘labels and conclusions'

and ‘a formulaic recitation of the elements of a cause of action’

will not suffice” to state a claim.            Khalik v. United Air Lines,

671 F.3d 1188, 1191 (10th Cir. 2012) (quoting Twombly, 550 U.S. at

555).

                                        2
     “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.       “The plausibility standard is not akin to

a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.                       “Where a

complaint    pleads   facts    that    are     ‘merely       consistent       with’   a

defendant's    liability,      it   ‘stops      short       of   the   line    between

possibility and plausibility of “entitlement to relief.”’”                         Id.

(quoting Twombly, 550 U.S. at 557).

II. Complaint

     Plaintiff alleges that on October 25, 2016, defendant Noga,

a police officer for the Pittsburg Police Department, made an

illegal   traffic     stop   when   he       pulled    plaintiff       over    without

reasonable    suspicion      that   plaintiff         had   committed     a    traffic

violation or other infraction.           Plaintiff further alleges that he

was illegally arrested and did not make bond until after two or

three months of sitting in jail.             This case was filed on February

26, 2020.

     Plaintiff has attached a state court order dated December 4,

2019 which sustained a motion to suppress evidence in a criminal

case filed against plaintiff.         The order found that defendant Noga

conducted a traffic stop without reasonable suspicion of a crime

in violation of the Constitution.                 The order suppressed any

                                         3
evidence seized in searches conducted subsequent to the traffic

stop.     Plaintiff seeks relief in the form of monetary damages.

III. Analysis

        The Eleventh Amendment grants immunity to the State of Kansas

against any claim for damages brought under 42 U.S.C. § 1983. Will

v.    Michigan    Dept.   of   State   Police,   491   U.S.   58,   66   (1989).

Therefore, any damages claim against the State of Kansas should be

dismissed.

        The Crawford County Sheriff’s Office is not alleged to have

caused the traffic stop and the arrest.           It is not responsible for

damages under § 1983 merely because it may have employed a person

who    violated    plaintiff’s    constitutional       rights.      Connick   v.

Thompson, 563 U.S. 51, 60 (2011). Rather, a local government is

liable where enforcement of policies or customs by their employees

or a failure to train employees causes a deprivation of a person's

federally protected rights. See Bd. Of Cnty. Comm'rs of Bryan Cnty.

v. Brown, 520 U.S. 397, 403-04 (1997). In this instance, plaintiff

does not allege that the Sheriff’s Office employed defendant Noga

and does not claim that his injuries were caused by the enforcement

of Sheriff’s Department policies or customs or by a lack of

training.     Therefore, a valid constitutional claim is not stated

against the Crawford County Sheriff’s Office.

        Moreover, the Crawford County Sheriff’s Office is not a suable

entity under Kansas law and may not be named as a defendant in a

                                        4
§ 1983 action.    See K.S.A. 19-105 (all suits by or against a county

shall be brought by or against the board of county commissioners);

Brown v. Sedgwick County Sheriff’s Office, 513 Fed.Appx. 706, 707-

08 (10th Cir. 3/12/2013)(affirming dismissal of a § 1983 claim

against a Kansas county sheriff’s office because it is not an

entity which may be sued); Wright v. Wyandotte County Sheriff’s

Dept., 963 F.Supp. 1029, 1034 (D.Kan. 1997)(dismissing a § 1983

claim against a Kansas county sheriff’s office for the same

reason).    To bring a § 1983 action against the Sheriff’s Office,

plaintiff must sue the county by naming the county’s board of

commissioners.     Ayesh v. Butler County Sheriff’s Office, 2019 WL

6700337 *4 (D.Kan. 12/9/2019).

      Plaintiff also does not allege that defendant Smith caused

the illegal traffic stop and arrest.        “[P]ersonal participation in

the specific constitutional violation complained of is essential.”

Henry v. Storey, 658 F.3d 1235, 1241 (10th Cir. 2011); see also

Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008).                The

complaint makes no allegations against defendant Smith other than

that he was the Sheriff at the time of the incident.             Therefore,

a claim has not been stated against defendant Smith.

      Finally, as to defendant Noga and the other defendants,

plaintiff’s claims appear to be untimely filed.1            The statute of


1 Dismissal sua sponte under § 1915 or § 1915A for a statute of limitations
bar is appropriate “only when the defense is obvious from the face of the
complaint and no further factual record is required to be developed.” Fogle

                                      5
limitations for a § 1983 claim in Kansas is two years.              Brown v.

U.S.D. 501, 465 F.3d 1184, 1188 (2006).            Plaintiff alleges that

the illegal stop and arrest occurred on October 25, 2016.                     He

alleges that he was held in jail for two or three months.                    The

date his action for an illegal stop or arrest accrued was October

25, 2016.    See Wallace v. Kato, 549 U.S. 384, 388 (2007); Laurino

v. Tate, 220 F.3d 1213, 1217 (10th Cir. 2000).         The time for filing

suit expired two years later.         The court is aware of no grounds

that would support suspending the running of the statute of

limitations.    Therefore, it appears that plaintiff has filed this

action substantially too late.

III. Conclusion

      For the above-stated reasons, the court believes that the

complaint fails to state a claim.           The court shall direct that

plaintiff by April 21, 2020 show cause why plaintiff’s claims

should not be dismissed as explained in this order.                   In the

alternative, plaintiff may file an amended complaint by April 21,

2020 which corrects the deficiencies discussed herein.            An amended

complaint supersedes the original complaint and must contain all

of the claims upon which plaintiff wishes to proceed.            An amended

complaint should not refer back to the original complaint.                   If




v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006) (internal quotation marks
and citation omitted).


                                      6
plaintiff fails to respond in some manner by April 21, 2020, this

case shall be dismissed.

     IT IS SO ORDERED.

     Dated this 18th day of March, 2020, at Topeka, Kansas.



                           s/Sam A. Crow___________________________
                           Sam A. Crow, U.S. District Senior Judge




                                  7
